HOOD, Judge.
Mr. and Mrs. Arthur R. Arnold instituted this suit against Seab Rogers and his in*547surer, Southern Farm Bureau Casualty Insurance Company, to recover damages sustained by plaintiffs as a result of a motor vehicle collision which occurred in Beauregard Parish, on October 12, 1969. Defendants filed a third party demand against Arnold and his insurer, State Farm Mutual Automobile Insurance Company, alleging that Arnold was a joint tortfeasor and demanding contribution from him and his insurer.
Judgment was rendered by the trial court in favor of plaintiffs awarding damages to them on their main demand, and rejecting the third party demands of Rogers and Southern Farm Bureau Casualty Insurance Company. Defendant Seab Rogers has appealed.
This suit was consolidated for trial and appeal with another suit which arose out of the same accident. We are rendering judgment in the companion suit on this date. See Rogers v. State Farm Mutual Automobile Insurance Company, et al., 262 So.2d 545.
The issue presented in this case is identical to that which was presented and determined in the companion suit. No question is raised here as to the amounts of the awards which were made to plaintiffs.
For the reasons which we assigned in Rogers v. State Farm Mutual Automobile Insurance Company, et al., supra, we agree with the trial judge that the sole proximate cause of the accident was the negligence of defendant, Seab Rogers, in failing to yield the right of way to Arnold and in entering the preferred highway from an inferior road directly in the path of the oncoming Arnold vehicle. We also find, as did the trial court, that Arnold was free from contributory negligence.
The judgment appealed from is affirmed. The costs of this appeal are assessed to defendant-appellant.
Affirmed.